 

Exhibit 10.2 

 

AMENDMENT NO. 1

 

TO

 

ASSEMBLY BIOSCIENCES, INC.

 

2018 STOCK INCENTIVE PLAN

 

Assembly Biosciences, Inc., a Delaware corporation (the “Company”) adopted the
2018 Stock Incentive Plan on May 30, 2018 (as amended from time to time, the
“Plan”).

 

Prior to this Amendment No. 1 to the Plan, the number of shares of Common Stock,
par value $0.001 per share, reserved under the Plan was 1,900,000.

 

The Board of Directors of the Company (the “Board”) may, with stockholder
approval, amend the Plan to increase the number of authorized shares reserved
for issuance under the Plan.

 

The Board has determined that it is advantageous to the Company and necessary to
attract and retain the best available personnel to amend the Plan to increase
the number of shares reserved for issuance under the Plan.

 

Now, therefore, the Plan is hereby amended as follows:

 

1. Sections 3(a) and 3(b) of the Plan shall be amended and restated as follows:

 

“(a) Subject to the provisions of Sections 3(b) and 12 below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards (including
Incentive Stock Options) is Three Million (3,000,000) Shares. The Shares granted
under the Plan may be authorized, but unissued, or reacquired Common Stock.

 

(b) Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expires (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan, except that the maximum aggregate
number of Shares which may be issued pursuant to the exercise of Incentive Stock
Options shall not exceed the number specified in Section 3(a). Shares that
actually have been issued under the Plan pursuant to an Award shall not be
returned to the Plan and shall not become available for future issuance under
the Plan, except that if Options or other Awards granted under this Plan are
forfeited or repurchased by the Company, such Shares shall become available for
future grant under the Plan. In the event any Option or other Award granted
under the Plan is exercised through the tendering of shares of Common Stock
(either actually or through attestation) or withholding shares of Common Stock,
or in the event tax withholding obligations are satisfied by tendering or
withholding shares of Common Stock, any shares of Common Stock so tendered or
withheld shall not again be available for awards under the Plan. Shares of
Common Stock subject to an SAR granted pursuant to Section 6(k) of this Plan
that are not issued in connection with cash or stock settlement of the exercise
of the SAR shall not again be available for award under the Plan. Shares of
Common Stock reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Options shall not be available for awards
under the Plan.

 



 

 

 

Except as expressly set forth in this Amendment No. 1, all other terms and
conditions set forth in the Plan shall remain in full force and effect. Each
capitalized term used and not defined herein shall have the meaning set forth in
the Plan.

 

Subject to approval of the stockholders, this Amendment has been adopted by the
Board of Directors of the Company as of March 8, 2019.

 

This Amendment will be submitted to the stockholders of the Company for approval
at the annual stockholders meeting to be held on May 17, 2019 and will become
effective upon receipt of approval by the stockholders.

 

 

 

March 8, 2019: Subject to Stockholders approval, adopted by Board of Directors

 

May 17, 2019: Approved by Stockholders

 

 



 

